MEMORANDUM ***
Antonio Gonzalez-Gutierrez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of an Im*198migration Judge’s denial of his motion to reopen his proceedings and rescind his in absentia removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, see Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), we deny the petition for review.
While exceptional circumstances are established “if an alien fails to appear because of his actual and reasonable reliance on counsel’s erroneous advice,” Monjaraz-Munoz v. INS, 327 F.3d 892, 896 (9th Cir.), as amended by 339 F.3d 1012 (9th Cir.2003) (order), Gonzalez-Gutierrez does not claim to have received such advice. Nor has he presented a colorable non-discretionary claim to relief. See Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir.2003) (per curiam) (distinguishing cases in which the government conceded that petitioners would not have been deported if their hearings had been held). In this context, Gonzalez-Gutierrez’s misunderstanding of counsel’s instructions, combined with his faulty answering machine, does not meet the required statutory threshold of “circumstances (such as serious illness of the alien . , but not including less compelling circumstances) beyond the control of the alien.” 8 U.S.C. § 1229a(e)(l)
PETITION FOR REVIEW DENIED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.